Mr. Justice Wilkin delivered the opinion of the court: The questions in this case are, in the main, the same as in Lomax v. Shinn, (ante, p. 124), involving the construction of the last will of Thomas B. Carroll, deceased. For the reasons stated in the opinion in .that case the decree of the circuit court must be affirmed. In the present case the point is made, that even though the wife, Sarah Carroll, did not obtain a fee simple title under the will of her husband, she was given a power of disposition over the lands for the payment of the debts and obligations of her husband, and that therefore her deed to a portion of the premises conveyed the absolute title thereto. This position finds no support in the will itself nor in the testimony found in this record. No power to sell any part of the land for the payment of debts is given in the will, nor does it appear from the evidence that it was necessary to sell lands for that purpose. The testator clearly expressed the intention that his personal estate should be devoted to the payment of all his debts and obligations. He stated that it would be more than sufficient for that purpose, and there is nothing whatever in this record to show the contrary. The decree of the circuit court will be affirmed. Decree affirmed.